         EDAM
           Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 1 of 10 PageID #:1
                                                                PC 2
RECEI/2V
       020
       12/22
              . BRUTO    N
    THOMA.SDG
            IS T R IC T COURT
 CLERK, U.S




                                                                 1:20-CV-7700
                                                                     JUDGE WOOD
                                                                MAGISTRATE JUDGE COLE
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 2 of 10 PageID #:2
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 3 of 10 PageID #:3
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 4 of 10 PageID #:4
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 5 of 10 PageID #:5
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 6 of 10 PageID #:6
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 7 of 10 PageID #:7
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 8 of 10 PageID #:8
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 9 of 10 PageID #:9
Case: 1:20-cv-07700 Document #: 1 Filed: 12/22/20 Page 10 of 10 PageID #:10
